EXAMINER'S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bryan Fink on 26 January 2021.
The application has been amended as follows: 

Claim 1:
----- A multifunctional wound treatment dressing, comprising an occlusive wrapping adapted for placing over a wound on the surface of a skin to define a wound space underneath the wrapping, one side of the wrapping intended to face the wound and comprising a connector to be connected with an external apparatus box, further comprising a combination of at least two different means selected from the group consisting of:
a negative pressure means comprising a negative-pressure suction tube for applying a negative pressure to the wound space such that the wrapping forms a substantially fluid-tight seal around the wound;
an electrical stimulation means, comprising at least one electrode arranged at the wrapping and adapted for transmitting electrical energy towards the wound;
an optical stimulation means, comprising an optical energy conducting and/or emitting element arranged at the wrapping and adapted for transmitting optical energy towards the wound; and
a mechanical stimulation means, comprising a vibrational energy source arranged at the wrapping and adapted for transmitting vibrational energy towards the wound,[[; or]]

wherein the wrapping is rigid or partly rigid. -----

Claim 6:
----- The multifunctional wound treatment dressing according to claim 1, characterized in that it further comprises:
a wound exudate removing means comprising an exudate-removing suction tube for removing wound exudates from an interior of the wrapping to an exterior of the wrapping, and
fluid exudate analyzing means for analyzing fluid exudate removed from the wound via the exudate-removing suction tube to identify progress of wound healing and determine one or more analytes indicative of one or more biochemical reactions that occur during wound recovery. -----

Claim 9:
----- A multifunctional wound treatment dressing, comprising an occlusive wrapping adapted for placing over a wound on the surface of a skin to define a wound space underneath the wrapping, one side of the wrapping intended to face the wound and  different means selected from the group consisting of:
a negative pressure means comprising a negative-pressure suction tube for applying a negative pressure to the wound space such that the wrapping forms a substantially fluid-tight seal around the wound;
an electrical stimulation means, comprising at least one electrode arranged at the wrapping and adapted for transmitting electrical energy towards the wound;
an optical stimulation means, comprising an optical energy conducting and/or emitting element arranged at the wrapping and adapted for transmitting optical energy towards the wound; and
a mechanical stimulation means, comprising a vibrational energy source arranged at the wrapping and adapted for transmitting vibrational energy towards the wound; [[or]]and
a wound exudate removing means comprising an exudate removing suction tube for removing wound exudates from the wound space,
wherein the wrapping is rigid or partly rigid,
wherein the electrical stimulation means is adapted for providing pulsed electrical stimulation, wherein the electrical stimulation means is capable of delivering electrical pulses at a pre-selected or controllable pulse rate and intensity, and wherein the electrical stimulation means is adjustable in response to changes in the determined state or status of the wound, and
wherein the electrical stimulation means comprises an array of electrodes and is adapted for creating at least one composite electrode from at least one of the electrodes in the 

Claim 14:
----- The multifunctional wound treatment dressing according to claim 1, characterized in that it comprises the external apparatus box and a connection arrangement, the connection arrangement being adapted to receive one or more optical fibers and/or cables and/or wires and/or suction tubes and being further adapted for providing a connection to at least two different members selected from the group consisting of:
a pumping means for generating a sub-atmospheric pressure;
an electrical power source;
an optical source; and
a control unit. -----

Claim 15:
----- A method for a therapeutic wound treatment using a multifunctional wound treatment dressing according to claim 1, by forming a substantially fluid-tight seal with the occlusive wrapping around the wound and by combining at least two different members selected from the group consisting of:
applying a negative pressure around the wound by the wrapping;
transmitting electrical energy towards the wound from the wrapping;
transmitting optical energy towards the wound from the wrapping;
transmitting vibrational energy towards the wound from the wrapping; and
removing wound exudates to the exterior of the wrapping. -----

Claim 20:

an occlusive wrapping adapted for placing over a wound on the surface of a skin to define a wound space underneath the wrapping, one side of the wrapping intended to face the wound and comprising a connector to be connected with an external apparatus box, wherein the wrapping is rigid or partly rigid;
an electrical stimulation means, comprising at least one electrode arranged at the wrapping and adapted for transmitting electrical energy towards the wound, wherein the electrical stimulation means is adapted for creating at least one composite electrode, an electrode composition of the at least one composite electrode being adjustable in response to changes in a determined state or status of the wound; and
at least one means selected from the group consisting of:
a negative pressure means comprising a negative-pressure suction tube for applying a negative pressure to the wound space such that the wrapping forms a substantially fluid-tight seal around the wound;
an optical stimulation means, comprising an optical energy conducting and/or emitting element arranged at the wrapping and adapted for transmitting optical energy towards the wound;
a mechanical stimulation means, comprising a vibrational energy source arranged at the wrapping and adapted for transmitting vibrational energy towards the wound;[[ or]] and
a wound exudate removing means comprising an exudate-removing suction tube for removing wound exudates from the wound space. -----
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant arguments regarding independent claim 1 are persuasive.  The other independent claims are allowable since they include the allowable subject matter indicated in Final Office Action mailed on 10/29/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        26 January 2021